Citation Nr: 0514456	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-00 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Service connection for heart disorder as secondary to the 
service-connected type 2 diabetes mellitus disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to August 1967.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

Before addressing the merits of the veteran's claim, the 
Board notes that the veteran's representative stated in an 
October 2004 letter to the Board that the veteran's 
musculoskeletal disorder in his sternum area may be related 
to the veteran's diabetes disorder.  The Board refers this 
claim to the RO for further development.  


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove that 
the veteran's current heart disorder is related to his 
service-connected diabetes mellitus type 2 disorder.  


CONCLUSION OF LAW

The veteran's heart disorder is proximately due to or the 
result of his service-connected diabetes mellitus type 2 
disorder.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.310(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

Merits of the Claim for Secondary Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2004); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

When there is an approximate balance of positive and negative 
evidence regarding these elements, the veteran is accorded 
the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

The RO granted the veteran's claim to service connection for 
a diabetes disorder in December 2001.  Since February 2002, 
the veteran has claimed that this disorder relates to his 
current heart disorder.  

The medical evidence of record supports the veteran's claim 
to a current heart disorder.  VA and private medical 
personnel diagnosed the veteran with coronary artery disease.  
38 C.F.R. § 3.310(a).  The medical evidence of record is 
divided, however, on the issue of whether this disorder was 
caused by or aggravated by the veteran's service-connected 
diabetes mellitus disorder.  The evidence is therefore in 
conflict on the central issue in this matter.  38 C.F.R. §§ 
3.102, 3.310(a).  

On the one hand, three medical opinions tend to support the 
veteran's claim.  In January 2002, a private heart specialist 
treating the veteran stated that the veteran's diabetes 
related "in large part to his elevation in triglycerides" 
and that "there is probably a direct relationship" between 
the veteran's diabetes and his "poor healing after 
surgery."  

In February 2002, another of the veteran's private physicians 
found "potentially plausible" the proposition that diabetes 
relates to the veteran's heart disorder.  He stated that the 
veteran's heart disorder is "multifactorial in nature with 
strong genetic predisposition and noted nicotine dependence 
but definitely there would be aggravation related to his 
hypertrigliceridemia and diabetic tendencies that have pushed 
him forward with his coronary artery disease."  

In a January 2003 opinion, a VA examiner stated that it is 
more likely than not that the veteran's diabetes has a 
"chronically aggravating effect on his coronary artery 
disease."  

On the other hand, this same VA physician stated in a 
November 2002 opinion that the heart disorder preexisted the 
diagnosis of the veteran's diabetes.  He stated that the 
cause of the heart disorder is multifactorial in nature and 
is likely secondary to, and/or aggravated by the veteran's 
dyslipidemia and chronic tobacco dependency.  In a March 2003 
addendum opinion, this same examiner emphasized that, at the 
time the veteran was diagnosed with heart disease, the 
veteran did not have overt diabetes mellitus.  He also stated 
in this addendum that the veteran's diabetes is unrelated to 
the healing difficulties experienced by the veteran since his 
heart surgery.  

As there is conflicting medical evidence of record on this 
issue, the Board must weigh the credibility and probative 
value of this evidence.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  The Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  Under this guidance, 
the Board finds the favorable and unfavorable evidence 
pertaining to the veteran's claim persuasive and of probative 
value.  

The veteran's diabetes stems from exposure to herbicide in 
the 1960s - the Board finds plausible the notion that 
diabetic symptoms may have played a role in the onset of his 
heart disorder in the 1980s.  The Board also finds plausible 
the notion that the veteran's current diabetes disorder 
aggravates his current heart disorder.  At the same time, the 
Board notes the veteran's strong family history for heart 
difficulties, his tobacco abuse, and the fact that medical 
personnel did not diagnose the veteran's diabetes mellitus 
until 1997, well after the onset of his heart disorder.  

Given the probative value of both views, the Board finds the 
evidence in relative equipoise, especially regarding 
aggravation.  This is an appropriate case, therefore, in 
which to invoke VA's doctrine of reasonable doubt.  As such, 
the Board grants the veteran the benefit of the doubt 
surrounding his secondary service connection claim for a 
heart disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for heart disorder as 
secondary to the service-connected type 2 diabetes mellitus 
disorder is granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


